TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00481-CV


Alvie Campbell and Julie Campbell, Appellants

v.

Wells Fargo Home Mortgage, et. al., Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 227TH JUDICIAL DISTRICT
NO. 09-636-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee Wells Fargo Home Mortgage has filed a motion to dismiss, for want of
subject-matter jurisdiction, Alvie and Julie Campbell's appeal from an April 6, 2010, district court
summary judgment.  See Tex. R. App. P. 42.3(a).  Wells Fargo asserts that we lack jurisdiction
because the Campbells did not timely perfect their appeal.  We agree with Wells Fargo and must
dismiss the Campbells' appeal for want of jurisdiction.
		The Campbells did not file their notice of appeal until July 12, 2010, which was the
97th day after the date the district court's judgment was signed.  The Campbells did file requests for
findings of fact and conclusions of law on April 16, 2010 and June 8, 2010, evidently in the view
that doing so extended their deadline to file a notice of appeal until 90 days after the requests were
filed.  However, the effect of a proper request for findings of fact and conclusions of law is to extend
the deadline to file a notice of appeal until 90 days from the date the judgment was signed, not the
date that the findings were requested.  See Tex. R. App. P. 26.1(a).  Furthermore, findings of fact and
conclusions of law are not appropriate in an appeal from a summary judgment, as here, and requests
for such findings do not extend the appellate deadlines.  Linwood v. NCNB Tex., 885 S.W.2d 102,
103 (Tex. 1994).  Consequently, the Campbells' deadline for filing their notice of appeal was the
30th day after the date the district court judgment was signed.  See Tex. R. App. P. 26.1.
		The Campbells did not file their notice of appeal until long after the 30-day deadline
had passed, nor did they file their notice within the 15-day grace extension provided under Rule of
Appellate Procedure 26.3.  See Vergburt v. Dorner, 959 S.W.2d 615, 618 (Tex. 1997).  They also
did not take any other action that we can construe as a timely, bona fide attempt to invoke this
Court's jurisdiction.  Although the Campbells' requests for findings of fact and conclusions of law
may have evidenced an intent to pursue an appeal in the future, such requests do not in themselves
constitute a bona fide attempt to invoke this Court's jurisdiction.  See Warwick Towers Council
v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008) (quoting Walker v. Blue Water Garden
Apartments, 776 S.W.2d 578, 581 (Tex. 1989)).
		In response to Wells Fargo's motion to dismiss, the Campbells assert that we
should entertain their appeal because (1) fact issues precluded the district court's grant of
summary judgment; (2) dismissal would deny the Campbells the opportunity to challenge whether
Wells Fargo owns the debt at issue in the underlying cause; and (3) the Campbells made multiple
attempts to obtain findings of fact and conclusions of law.  The Campbells' request for findings
and conclusions did not, under the circumstances here, extend the appellate deadlines, as we have
explained, and none of their other assertions would impact whether or not this Court has subject-matter jurisdiction over this appeal.
		Because the Campbells did not timely perfect their appeal, we must dismiss their
appeal for want of subject-matter jurisdiction. (1)


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 10, 2010
1.   Although the Campbells are pro se, we are bound to apply the same procedural and
substantive standards to them as with other litigants.  See Mansfield State Bank v. Cohn, 573 S.W.2d
181, 184-85 (Tex. 1978) ("There cannot be two sets of procedural rules, one for litigants with
counsel and the other for litigants representing themselves.  Litigants who represent themselves
must comply with the applicable procedural rules, or else they would be given an unfair advantage
over litigants represented by counsel.").